Detailed Action
Summary
1. This office action is in response to the amendment filed on June 28, 2022. 
2. Applicant has amended claim 5.
3. Applicant has amended claims 1,4, and 6-20. Independent claim1 is amended to incorporate the allowable subject matter of claims 7-8 &10-11 and intervening claims 5-6 and 9, Independent claim12 is amended to incorporate the allowable subject matter of claims 15-16 &18-19 and intervening claim 14 and Independent claim has been in similar manner.
4. Claims 1-4 and 6-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable subject matter
6. Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein one pole comprises two content breaks and the other poles comprise one contact break; and wherein to perform an open operation: the one pole comprising two contact breaks is opened prior to opening the other poles; and an order of opening the two contact breaks of the one pole is alternated between subsequent open operations, or an order of opening of the other poles is alternated between the subsequent open operations, or both; or wherein to perform to perform a close operation: the one pole comprising two contact breaks is closed after opening the other poles; and an order of closing the two contact breaks of the one pole are alternated between subsequent close operations, or an order of closing of the other poles is alternated between subsequent close operations, or both."
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “alternating an order of opening each of the increased number of contact switches, alternating an order of opening the poles having the fewer number of contact switches, or both; or for the second closing operation: closing the poles in a second closing order different than the first closing order; and alternating an order of closing each of the increased number of contact switches, or alternating an order of closing the poles having the fewer number of contact switches, or both.  ”
In re to claim 20, claim 20 the prior art fails to disclose or suggest the emboldened and italicized features recites “alternating an order of opening each of the increased number of contact switches, alternating an order of opening the poles having the fewer number of contact switches, or both; or for the second closing operation: closing the poles in a second closing order different than the first closing order; and alternating an order of closing each of the increased number of contact switches, or alternating an order of closing the poles having the fewer number of contact switches, or both. ”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6-11, claims 2-4 and 6-11 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 13-19, claims 13-19 depend from claim 12, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839